Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT entered into this 17th day of October, 2007 (“Effective Date”),
by and between Heritage Bank (the “Bank”) and Mr. Leonard Moreland (the
“Employee”).

WHEREAS, the Employee is experienced in all phases of the management and
operations of an insured financial institution and is experienced in all phases
of the business of the Bank;

WHEREAS, the Employee and the Bank previously agreed to that certain employment
agreement dated January 1, 2003 (the “Prior Agreement”); and

WHEREAS, the parties desire by this writing to set forth the employment
relationship of the Bank and the Employee by amending and restating the Prior
Agreement.

NOW, THEREFORE, it is AGREED as follows:

1. Employment. Upon the Effective Date, the Employee shall continue to be
employed in the capacity as the President and Chief Executive Officer of the
Bank reporting directly to the Board of Directors for the Bank (the “Board of
Directors” or “Board”). The Employee shall render such administrative and
management services to the Bank and CCF Holding Company (“Parent”) as are
customarily performed by persons situated in a similar executive capacity. The
Employee shall promote to the extent permitted by law the business of the Bank
and Parent. The Employee’s other duties shall be such as the Board of Directors
may from time to time reasonably direct, including normal duties as an officer
of the Bank.

2. Base Compensation. As of the Effective Date, the Bank agrees to pay the
Employee during the term of this Agreement a salary approved by the Board of
Directors per annum, payable in cash not less frequently than semi-monthly;
provided, that the rate of such base salary and total compensation shall be
reviewed by the Board of Directors not less often than annually, and such salary
shall be subject to revision from time to time within the sole discretion of the
Board upon a determination that the performance of the Employee has met the
requirements and standards of the Board, and that such base salary shall be
adjusted.

3. Discretionary Bonus. The Employee shall be entitled to participate in an
equitable manner with all other senior management employees of the Bank in
discretionary bonuses that may be authorized and declared by the Board of
Directors to its senior management employees from time to time. No other
compensation provided for in this Agreement shall be deemed a substitute for the
Employee’s right to participate in such discretionary bonuses when and as
declared by the Board of Directors.



--------------------------------------------------------------------------------

4. Employee Benefits; Expenses.

(a) The Employee shall be entitled to participate in any plan of the Bank
relating to pension, profit-sharing, or other retirement benefits and medical
coverage or reimbursement plans that the Bank may adopt for the benefit of its
employees in accordance with the terms of any such plan, policy, or agreement.

(b) The Employee shall be eligible to participate in any fringe benefit plan or
program which may be or may become applicable to the Bank’s senior management
employees in accordance with the terms of any the applicable plan, policy, or
agreement. The Bank shall reimburse Employee for all reasonable out-of-pocket
expenses which Employee shall incur in connection with his service for the Bank;
provided that for any such reimbursement which is taxable to the Employee,
(1) the expense giving rise to the reimbursement must be incurred during the
period that the Employee is employed with the Bank, (2) the amount of expenses
that are eligible for reimbursement during the Employee’s taxable year may not
affect the expenses eligible for reimbursement in any other taxable year,
(3) the reimbursement must be paid to the Employee on or before the last day of
the Employee’s taxable year following the taxable year in which the expense is
incurred; and (4) the right to such reimbursement shall not be subject to
liquidation or exchange for another benefit.

5. Term. The term of employment of Employee under this Agreement shall be for
the period commencing on the Effective Date and ending thirty-six (36) months
thereafter (the “Term”). Beginning with the first day of the Term, the Term
shall renew each day such that the Term remains a thirty-six (36) month term
from day-to-day thereafter unless either party gives written notice to the other
of its or his intent that the automatic renewals shall cease. In the event such
notice of non-renewal is properly given, this Agreement and the Term shall
expire on the thirty-six (36) months following the delivery of such notice of
non-renewal.

6. Loyalty; Noncompetition.

(a) The Employee shall devote his full time and attention to the performance of
his employment under this Agreement. During the term of Employee’s employment
under this Agreement, the Employee shall not engage in any business or activity
contrary to the business affairs or interests of the Bank or Parent.

(b) Nothing contained in this Section 6 shall be deemed to prevent or limit the
right of Employee to invest in the capital stock or other securities of any
business dissimilar from that of the Bank or Parent, or solely as a passive or
minority investor, in any business.

7. Standards. The Employee shall perform his duties under this Agreement in
accordance with such reasonable standards expected of employees with comparable
positions in comparable organizations and as may be established from time to
time by the Board of Directors.

8. Vacation and Sick Leave. At such reasonable times as the Board of Directors
shall in its discretion permit, the Employee shall be entitled to absent himself
voluntarily from the performance of his employment under this Agreement as
follows:

(a) The Employee shall be entitled to annual vacation leave in accordance with
the policies as are periodically established by the Board of Directors for
senior management employees of the Bank.



--------------------------------------------------------------------------------

(b) The Employee shall not be entitled to receive any additional compensation
from the Bank on account of his failure to take vacation leave and Employee
shall not be entitled to accumulate unused vacation from one fiscal year to the
next, except in either case to the extent authorized by the Board of Directors
for senior management employees of the Bank.

(c) In addition, the Employee shall be entitled to an annual sick leave benefit
as established by the Board of Directors for senior management employees of the
Bank.

9. Termination and Termination Pay.

The Employee’s employment under this Agreement shall be terminated upon any of
the following occurrences:

(a) The death of the Employee during the term of this Agreement, in which event
the Employee’s estate shall be entitled to receive the compensation due the
Employee through the last day of the calendar month in which Employee’s death
shall have occurred.

(b) The Board of Directors may terminate the Employee’s employment with the Bank
and all its affiliates at any time, but any termination by the Board of
Directors other than termination for Just Cause, shall not prejudice the
Employee’s right to compensation or other benefits under the Agreement. The
Employee shall have no right to receive compensation or other benefits for any
period after termination for Just Cause. Termination for “Just Cause” shall
include termination because of the Employee’s personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of the Agreement.

(c) Except as provided pursuant to Section 12 herein, in the event Employee’s
employment with the Bank and all its affiliates is terminated by the Board of
Directors without Just Cause (other than under Section 11) and such termination
of employment constitutes a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, (the “Code”) and
the regulations and related guidance thereunder (a “Separation from Service”),
the Bank shall be obligated to:

(1) continue to pay the Employee the salary provided pursuant to Section 2
herein in effect for a period of thirty-six (36) months thereafter; and

(2) pay to the Employee for thirty-six (36) months following the Employee’s
termination of employment, a monthly amount equal to the total monthly cost
(including both the Bank’s and the Employee’s cost, if applicable) of all
health, life, disability, and other benefits which the Employee and his
dependents, if any, are participating in on the date of the Employee’s
termination of employment based upon the benefit levels equal to those being
provided Employee and his dependents, if any, at the date of termination of
employment;

with such payments to begin within thirty (30) days following Employee’s
termination of employment.

(d) If the Employee is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Sections 8(e)(4)
or 8 (g)(1) of the



--------------------------------------------------------------------------------

Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. 1818(e)(4) and (g)(1)), all
obligations of the Bank under this Agreement shall terminate, as of the
effective date of the order, but the vested rights of the parties shall not be
affected.

(e) If the Bank is in default (as defined in Section 3(x)(1) of FDIA) all
obligations under this Agreement shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the contracting parties.

(f) All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank: (i) by the Georgia Department of Banking and
Finance, or their designee, at the time that the Federal Deposit Insurance
Corporation (“FDIC”) enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Section 13(c) of FDIA; or
(ii) by the Director of the FDIC, or his or her designee, at the time that the
Director of the FDIC, or his or her designee approves a supervisory merger to
resolve problems related to operation of the Bank or when the Bank is determined
by the Director of the FDIC to be in an unsafe or unsound condition. Any rights
of the parties that have already vested, however, shall not be affected by such
action.

(g) The voluntary termination by the Employee during the term of this Agreement
with the delivery of no less than sixty (60) days written notice to the Board of
Directors, other than pursuant to Section 12(b), in which case the Employee
shall be entitled to receive only the compensation, vested rights, and all
employee benefits up to the date of such termination.

(h) Notwithstanding anything herein to the contrary, any payments made to the
Employee pursuant to the Agreement, or otherwise, shall be subject to and
conditioned upon compliance with 12 USC 1828 (k) and any regulations promulgated
thereunder.

10. Suspension of Employment. If the Employee is suspended and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under Section 8(e)(3) or (g)(1) of the FDIA (12 U.S.C. 1818(e)(3) and
(g)(1)), the Bank’s obligations under the Agreement shall be suspended as of the
date of service, unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, the Bank may in its discretion (i) pay the Employee all or
part of the compensation withheld while its contract obligations were suspended
and (ii) reinstate any of its obligations which were suspended.

11. Disability. If the Employee shall become disabled or incapacitated to the
extent that he is unable to perform his duties hereunder, by reason of medically
determinable physical or mental impairment, as determined by a doctor engaged by
the Board of Directors, Employee shall receive the compensation and benefits
provided under the provisions of disability insurance coverage in effect for
Bank employees. Upon returning to active full-time employment, the Employee’s
full compensation as set forth in this Agreement shall be reinstated as of the
date of commencement of such activities. In the event that the Employee returns
to active employment on other than a full-time basis, then his compensation (as
set forth in Section 2 of this Agreement) shall be reduced in proportion to the
time spent in said employment, or as shall otherwise be agreed to by the
parties. Nothing in this Section shall preclude the termination of Employee’s
employment by Employee or the Company.



--------------------------------------------------------------------------------

12. Change in Control.

(a) Notwithstanding any provision herein to the contrary, in the event of the
involuntary termination of Employee’s employment under this Agreement, absent
Just Cause (other than under Section 11), within six (6) months before, or
within twelve (12) months after, any change in control of the Bank or Parent,
and provided that such termination of the Employee’s employment constitutes a
Separation from Service, Employee shall be paid an amount equal to the product
of 2.99 times the Employee’s “base amount” as defined in Code Section 280G(b)(3)
and regulations promulgated thereunder. Said sum shall be paid:

(1) if (A) within twelve (12) months after the change in control, the Employee’s
employment with the Bank and all its affiliates is involuntarily terminated
without Just Cause (other than under Section 11) and such termination of
employment constitutes a Separation from Service and (B) the change in control
is a “change in ownership of a corporation,” a “change in effective control of a
corporation,” or a “change in ownership of a substantial portion of a
corporation’s assets” each as defined, and subject to the limitations, in Code
Section 409A and the regulations and related guidance thereunder, in one
(1) lump sum within thirty (30) days of such termination; or

(2) otherwise, in substantially equal periodic payments over the next thirty-six
(36) months following the Employee’s termination of employment, with such
payments to begin within thirty (30) days following Employee’s termination of
employment with the Bank and all its affiliates;

and such payment or payments shall be in lieu of any other future payments which
the Employee would be otherwise entitled to receive under Section 9 of this
Agreement. Notwithstanding the forgoing, all sums payable hereunder shall be
reduced in such manner and to such extent so that no such payments made
hereunder when aggregated with all other payments to be made to the Employee by
the Bank or the Parent shall be deemed an “excess parachute payment” in
accordance with Section 280G of the Code and be subject to the excise tax
provided at Section 4999(a) of the Code. The term “control” shall refer to the
ownership, holding or power to vote more than 25% of the Parent’s or Bank’s
voting stock, the control of the election of a majority of the Parent’s or
Bank’s directors, or the exercise of a controlling influence over the management
or policies of the Parent or Bank by any person or by persons acting as a group
within the meaning of Section 13(d) of the Securities Exchange Act of 1934. The
term “person” means an individual other than the Employee, or a corporation,
partnership, trust, association, joint venture, pool, syndicate, sole
proprietorship, unincorporated organization or any other form of entity not
specifically listed herein.

(b) Notwithstanding any other provision of this Agreement to the contrary,
Employee may voluntarily terminate his employment with the Bank and all its
affiliates under this Agreement within twelve (12) months following a change in
control of the Bank or Parent, and Employee shall thereupon be entitled to
receive the payments described in Section 12(a)(2) of this Agreement; provided
that such termination of employment constitutes a Separation from Service.

(c) In the event any dispute shall arise between the Employee and the Bank as to
the terms or interpretation of this Agreement, including this Section 12,
whether instituted by formal legal proceedings or otherwise, including any
action taken by Employee to enforce the terms of this Section 12 or in defending
against any action taken by the Bank or Parent, the Bank or



--------------------------------------------------------------------------------

Parent shall reimburse Employee for all costs and expenses, including reasonable
attorneys’ fees, arising from such dispute, proceedings or actions within sixty
(60) days following issuance of a legal judgment by a court of competent
jurisdiction finding in favor of the Employee. Such reimbursement shall be paid
only if the Employee provides evidence of such expenses incurred by Employee,
which may be in the form, among other things, of a canceled check or receipt,
within fifteen (15) days following the entry of such decision. Further, any
settlement of the dispute that is approved by the Board of the Bank or the
Parent may include a provision for the reimbursement by the Bank or Parent to
the Employee for all reasonable costs and expenses, including reasonable
attorneys’ fees, arising from such dispute, proceedings or actions, or the Board
of the Bank or the Parent may authorize such reimbursement of such reasonable
costs and expenses by separate action upon a written action and determination of
the Board following settlement of the dispute.

13. Possible Suspension of Payments; Specified Employee Rule. If the Employee is
a “specified employee” within the meaning of Code Section 409A and the
regulations and related guidance thereunder at the date of the Employee’s
termination of employment, then such portion of the payments that would result
in a tax under Code Section 409A if paid during the first six (6) months after
termination of employment shall be suspended, starting with the payments latest
in time during such six (6)-month period, and paid to the Employee during the
seventh month following the date of the Employee’s termination of employment.

14. Successors and Assigns.

(a) This agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Bank or Parent which shall acquire, directly
or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank or Parent.

(b) Since the Bank is contracting for the unique and personal skills of the
Employee, the Employee shall be precluded from assigning or delegating his
rights or duties hereunder without first obtaining the written consent of the
Bank.

15. Amendments. No amendments or additions to this Agreement shall be binding
upon the parties hereto unless made in writing and signed by both parties,
except as herein otherwise specifically provided.

16. Applicable Law. This agreement shall be governed in all respects whether as
to validity, construction, capacity, performance or otherwise, by the laws of
the State of Georgia, the extent that Federal law shall be deemed to apply.

17. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

18. Entire Agreement. This Agreement together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement between the parties hereto. All prior understandings and
agreements relating to the subject matter of this Agreement (including, without
limitation, the Prior Agreement) are hereby expressly terminated.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first hereinabove written.

 

        Heritage Bank     By:  

/s/ David B. Turner

ATTEST:      

/s/ Edwin S. Kemp, Jr.

      Secretary       WITNESS:      

/s/ Mary Jo Rogers

   

/s/ Leonard Moreland

    Leonard Moreland, Employee